Case 1:11-cr-00121-MAC-KFG Document 56 Filed 10/14/20 Page 1 of 2 PageID #: 217




 UNITED STATES DISTRICT COURT                         EASTERN DISTRICT OF TEXAS


 UNITED STATES OF AMERICA                        '
                                                 '
                                                 '
 v.                                              '           NO. 1:11-CR-121-MAC
                                                 '
                                                 '
 JOHNATHAN LEE EVANS                             '

                    ORDER ADOPTING THE MAGISTRATE JUDGE'S
                        REPORT AND RECOMMENDATION

        The court referred a petition alleging violations of supervised release conditions to the

 Honorable Zack Hawthorn, United States Magistrate Judge, at Beaumont, Texas, for

 consideration pursuant to applicable laws and orders of this court. The court has received and

 considered the Report of the United States Magistrate Judge filed pursuant to such order, along

 with the record, pleadings and all available evidence.

        At the close of the revocation hearing, U.S. Magistrate Judge Zack Hawthorn

 recommended:

 1.     that the court find that the Defendant violated the first allegation in the petition that he
        failed to follow a special condition of release;

 2.     revoking the Defendant’s supervised release pursuant to 18 U.S.C. § 3583; and

 3.     the Defendant should be sentenced to a term of 4 months’ imprisonment with 7 years of
        supervised release to follow (which shall include 120 days in a halfway house). The
        court adopts the magistrate judge’s findings for the imposition of the special conditions
        of supervised release.

        At the close of the revocation hearing, the Defendant, defense counsel and counsel for

 the Government each signed a standard form waiving their right to object to the proposed

 findings and recommendations contained in the magistrate judge’s report, consenting to

 revocation of supervised release and imposition of the sentence recommended. The Defendant
Case 1:11-cr-00121-MAC-KFG Document 56 Filed 10/14/20 Page 2 of 2 PageID #: 218




 also waived his right to be present with counsel and to speak at sentencing before the court

 imposes the recommended sentence.

        Accordingly, the findings of fact and conclusions of law of the magistrate judge are

 correct and the report of the magistrate judge is ADOPTED. It is therefore

        ORDERED and ADJUDGED that the petition is GRANTED and Johnathan Lee

 Evans’s supervised release is REVOKED.

        Judgment and commitment will be entered separately, in accordance with the magistrate

 judge’s recommendations.


         SIGNED at Beaumont, Texas, this 14th day of October, 2020.




                                          ________________________________________
                                                      MARCIA A. CRONE
                                               UNITED STATES DISTRICT JUDGE




                                              2
